Citation Nr: 0738148	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for a left ankle 
disability, rated as 20 percent disabling for the period 
prior to August 26, 2005, 100 percent disabling from August 
26, 2005 to October 1, 2005, based on surgery necessitating 
convalescence, and 20 percent disabling thereafter.  

2.  Entitlement to a rating in excess of 20 percent for a low 
back disability.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to May 1991 
and from June 1993 to March 2003.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which, in pertinent part, granted service connection for left 
ankle and low back disabilities and assigned 10 percent 
disability ratings, effective March 11, 2003.  

The Board notes that in an October 2003 rating decision, the 
veteran was awarded an increased rating of 20 percent for his 
low back disability, effective March 11, 2003, the original 
date of service connection.  Similarly, in a May 2007 rating 
decision, the RO granted increased ratings for the veteran's 
left ankle disability of 20 percent from March 11, 2003 to 
August 26, 2005, 100 percent from August 26, 2005 to October 
1, 2005 for surgery necessitating convalescence, and 20 
percent thereafter.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claims for increased 
evaluations for left ankle and low back disabilities remain 
before the Board.


FINDINGS OF FACT

1.  For the periods prior to August 26, 2005, and beginning 
October 1, 2005, the veteran's left ankle disability has 
manifested marked limitation of motion; the ankle has not 
been ankylosed.

2.  The veteran's left ankle arthroscopy on August 26, 2005 
necessitated only one month of convalescence.

3.  The veteran's low back disability is manifested by 
limitation of motion that does not more nearly approximate 
severe than moderate; the thoracolumbar spine is not 
ankylosed; there is no evidence of severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

4.  The veteran's low back disability has not manifested 
evidence of neurological manifestations or intervertebral 
disc syndrome with incapacitating episodes requiring bedrest 
prescribed by a physician. 


CONCLUSIONS OF LAW

1.  For the periods prior to August 26, 2005, and beginning 
October 1, 2005, the schedular criteria for a rating in 
excess of 20 percent for a left ankle disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5270, 5271 (2007).

2.  The schedular criteria for a temporary total rating based 
on surgery necessitating convalescence are not met for the 
period beyond August 26, 2005, to October 1, 2005.  38 
U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 4.30 (2007).

3.  The schedular criteria for rating in excess of 20 percent 
for a low back disability have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in March 2004, subsequent to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for increased 
ratings for his left ankle and low back disabilities.  The 
letter also satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

With respect to the fourth element, the March 2004 VCAA 
letter contained a notation that the veteran should provide 
VA with information describing additional evidence or 
information that supported his claim.  This statement served 
to advise the veteran to submit any evidence in his 
possession pertinent to the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the March 2004 letter.  While he did not 
receive information regarding the effective date or 
disability rating elements of his claim until March 2007, 
since the claim is being denied, no additional disability 
rating or effective date will be assigned.  Therefore, the 
veteran is not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced thereby
The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the May 2007 SSOC.  Therefore, any timing deficiency has been 
remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and records from various 
federal agencies,  Additionally, the veteran was provided 
several VA examinations to determine the severity of his left 
ankle and low back disabilities.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Left Ankle

Legal Criteria

A 30 percent rating is warranted for ankylosis of the ankle 
in plantar flexion between 30 and 40 degrees, or ankylosis in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2007). 

Where a Diagnostic Code provides for compensation based 
solely upon limitation of motion, the examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
 


Factual Background

Service connection for the veteran's left ankle disability 
was granted in a February 2003 rating decision.  A 10 percent 
disability rating was assigned, effective March 11, 2003, the 
date after the veteran's separation from active duty service.  
As noted above, in a May 2007 rating decision, the RO granted 
increased ratings for the veteran's left ankle disability and 
assigned a 20 percent disability rating from March 11, 2003 
to August 26, 2005, a temporary 100 percent rating from 
August 26, 2005 to October 1, 2005 for surgery necessitating 
convalescence, and a 20 percent rating thereafter.  

In response to his appeal for a higher rating, the veteran 
was provided a VA examination in September 2003.  He reported 
that he fractured his left ankle during active duty service 
when he was involved in a motor vehicle accident.  He 
underwent an open reduction internal fixation and currently 
complained of constant and radiating pain.  The veteran 
stated that he was unable to work due to the pain in his 
ankle and back.  Physical examination of the left ankle 
showed dorsiflexion was to 90 degrees, planter flexion was to 
60 degrees, and eversion and inversion were both to 10 
degrees.  A 2.5 centimeter (cm) discrepancy was noted between 
the left calf and the right.  A 9cm scar was noted on the 
lateral side of the left ankle secondary to surgery, and a 6 
cm scar was noted on medial side of the left ankle secondary 
to the open reduction internal fixation.  X-rays indicated an 
internal fixation with a side plate on the lateral side of 
the fibula.  Degenerative changes were noted especially in 
the posterior malleolus section of the ankle and in the 
talofibular joint and talotibial joint.  The diagnosis was 
status post open reduction internal fixation of the left 
ankle with traumatic arthritis.  The examiner also noted that 
it appeared one of the screws was in an impinging position 
and recommended that the veteran see an orthopedic surgeon to 
have it removed.

Outpatient treatment records from the VA Medical Center 
(VAMC) show that the veteran was initially seen for treatment 
of his left ankle in June 2003.  At that time, no deformity 
or restriction of motion was noted.  Trace edema around the 
left ankle was observed, but there was no localized 
tenderness.  A few months later, in October 2003, the veteran 
was seen for complaints of left ankle pain and decreased 
range of motion.  He was diagnosed with traumatic arthritis 
of the left ankle.  

In May 2004 the veteran was provided another VA examination.  
He reported that he wore an ankle brace and walked with a 
cane.  He complained of having trouble taking his shoes off 
and on and getting dressed due to his ankle pain.  Upon 
physical examination, he lacked 10 degrees of neutral 
position when trying to dorsiflex and was only able to 
plantar flex to 30 degrees for total range of motion of 25 
degrees.  There was no laxity of medial or lateral weakness 
when tightening his ankle.  Tenderness was observed when the 
ankle was relaxed to eversion along the lateral malleolus to 
the great toe.  X-rays showed residual screws from the open 
reduction internal fixation, as well as loose bodies to the 
posterior aspect of the tibia and degenerative joint disease 
of the articulating joint of both ankles and narrowing of the 
joint space.  The diagnosis was traumatic arthritis of the 
left ankle, with postoperative ankle pain and implanted 
devices.  The examiner noted that due to the veteran's pain 
and limitation of motion in his left ankle, climbing steps 
and climbing ladders would be difficult.  He could not turn 
quickly due to weakness in his ankle and had difficulty 
navigating uneven surfaces.  

In November 2004 the veteran was seen for physical therapy at 
the VAMC and reported that his left ankle was stiff and sore 
with constant pain.  Active range of motion was measured with 
-10 to -15 degrees of dorsiflexion and mild edema.  The 
veteran was unable to do heel to toe standing and had an 
independent gait with a standard cane.  Similarly, during a 
November 2004 orthopedic consultation, the veteran was found 
to have approximately 30 degrees of plantar flexion and 10 to 
15 degrees of dorsiflexion with some pain.  He had some pain 
with eversion of the foot, but no pain with inversion.  X-
rays showed his left ankle hardware was in a good location.

In May 2005, with dorsiflexion limited to 5 degrees and 
plantar flexion limited to 15 degrees, the veteran was 
scheduled for an ankle arthroscopy for evaluation and 
abridgement of the tibiolatalar joint.  His surgery was 
conducted on August 26, 2005.  A week later, during his post-
surgery consultation, the veteran was still having some pain, 
and dorsiflexion was to 5 degrees with plantar flexion to 45 
degrees.  The veteran was ordered to continue non-weight 
bearing status for four weeks.  

The veteran was provided another VA examination to determine 
the severity of his left ankle disability in December 2006.  
At that time, he walked unaided and stated that he used an 
ankle brace.  He reported having surgery on his left ankle in 
August 2005 and now complained of pain, weakness, stiffness, 
and occasional swelling.  He denied any instability or giving 
way of the ankle.  The veteran noted that he had flare-ups on 
a daily basis, especially with walking and standing.  He 
stated that he worked as a telephone installer and was 
bothered when climbing up ladders.  X-rays of the ankle 
showed adequate fixation of the bimalleolar fracture of the 
ankle and a possible nondisplaced osteochondral fragment of 
the lateral anterior aspect of the talar dome.  The examiner 
found that the veteran's hardware appeared to be in good 
position and that the fracture had healed completely.  The 
diagnosis was left ankle fracture with status post open 
reduction and internal fixation.

At his most recent VA examination in April 2007, the veteran 
reported that having left ankle pain, weakness, stiffness, as 
well as locking.  He denied swelling, redness, heat, and 
recurrent subluxation.  He stated that he had daily flare-ups 
especially at the end of the day, lasting from two to three 
hours.  He wore a left ankle brace but denied using crutches, 
a cane, or corrective shoes.  The examiner noted that the 
veteran was independent in his activities of daily living, 
transfers, and ambulation, but that he did have trouble going 
up down and ladders in his job as a telephone installer.  On 
palpation of the ankle there was no tenderness, pain, 
effusion, edema, or swelling.  The examiner observed two 
incisions secondary to the veteran's surgery that were well-
healed and nontender.  Dorsiflexion was to 10 degrees both 
active and passive with pain at the endpoint.  Plantar 
flexion was to 35 degrees active and passive with pain at the 
endpoint.  There was no callosities, skin breakdown, or 
uneven shoe wear pattern.  Compared to the right ankle, range 
of motion was within normal limits.  The examiner noted that 
it would require pure speculation to state whether there 
would be weakness, incoordination, and lack of endurance or a 
change in the range of motion during flare-ups.  X-rays 
appeared no different than those from December 2006 with 
post-traumatic osseous fragments noted posteriorly.  The 
diagnosis was left ankle fracture status post open reduction 
internal fixation.  

Analysis

As a preliminary matter, the Board notes that the veteran's 
left ankle disability was rated as 100 percent disabling for 
the period between August 26, 2005 and October 1, 2005 under 
38 C.F.R. § 4.30 (2007).  That section provides for a total 
disability rating when it is established by report at 
hospital discharge that the veteran has undergone a surgical 
procedure necessitating at least one month of convalescence.  
38 C.F.R. § 4.30(a)(1).  The total rating is effective the 
date of hospital admission and continues for a period of 1, 
2, or 3 months from the first day of the month following such 
hospital discharge.  In this case, the medical evidence shows 
that the veteran underwent a left ankle arthroscopy at the 
VAMC on August 26, 2005 and was instructed to continue non-
weight bearing treatment for four weeks.  While 38 C.F.R. 
§ 4.30 allows for the assignment of a total rating for up to 
three months, as the medical evidence establishes that the 
veteran was only ordered to remain off his left ankle for a 
period of four weeks following the surgery, the currently 
assigned one month period for the total rating is correct, 
and extending the total rating is not warranted.

With respect to the period prior to August 26, 2005, and the 
period beginning October 1, 2005, during which times the 
veteran was assigned a disability evaluation of 20 percent, 
the Board finds that a higher initial evaluation is not 
warranted.  In this regard, the Board notes that the veteran 
is currently receiving the maximum rating based on limitation 
of motion of the ankle under Diagnostic Code 5271.  In 
addition, while a disability evaluation of 30 percent is 
available under Diagnostic Code 5270 for ankylosis of the 
ankle, the medical evidence of record does not establish that 
the veteran experiences ankylosis of his left ankle.  In 
fact, all the evidence of record shows that while the veteran 
experiences some limitation of motion, he retains useful 
motion of the ankle and has not manifested ankylosis.  
Finaly, the current current 20 percent evaluation assigned 
appropriately contemplates the pain experienced by the 
veteran due to the condition at issue. See DeLuca.

Therefore, a disability evaluation in excess of 20 percent 
for the periods prior to August 26, 2005, and beginning 
October 1, 2005, are denied.


Low Back Disability

Legal Criteria

The Board notes that during the period of this claim, the 
criteria for evaluating disabilities of the spine were 
revised.  Under the interim revised criteria of Diagnostic 
Code 5293, effective September 23, 2002, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.26 
(combined rating tables) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  A 60 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  A 40 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  With muscle spasm 
on extreme forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
is warranted.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
disabilities are to be evaluated under the general rating 
formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 
(2007).  Intervertebral disc syndrome will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation is warranted 
for ankylosis of the entire spine. 


Factual Background

Service connection for the veteran's low back disability was 
granted in the February 2003 rating decision on appeal.  At 
that time, a 10 percent disability rating was assigned, 
effective March 11, 2003.  As noted above, in an October 2003 
rating decision, the RO granted an increased evaluation of 20 
percent for the veteran's low back disability, also effective 
March 11, 2003.  

In response to the veteran's appeal, he was provided a 
September 2003 VA examination.  He stated that he was 
diagnosed while in the military with having S1 joint 
dysfunction and a bruised S1 joint.  He also fractured his 
pelvis during an in-service motor vehicle accident.  
Examination of the lumbar spine showed flexion to 90 degrees, 
extension to 20 degrees, left lateral flexion to 35 degrees, 
right lateral flexion to 35 degrees, right rotation to 60 
degrees, and left rotation to 60 degrees.  He was able to 
heel toe raise adequately.  Sensation was intact.  The 
veteran was tender along the left and right SI joint.  Muscle 
spasm was noted in the paraspinious muscles of the lumbar 
spine.  There was some tenderness along the midline 
especially at L3-4, L4-5, and L5-S1.  X-rays of the lumbar 
spine showed some facet joint arthropathy and were otherwise 
unremarkable.  The diagnosis was sacroiliac joint dysfunction 
of the lumbar spine, along with degenerative disc disease 
with some loss of motion.

Treatment records from the VAMC show that the veteran was 
examined in February 2004 for degenerative disc disease.  The 
veteran described having constant pain and that he could not 
work.  He reported having some weakness in his legs and 
shooting pain between his shoulder blades.  Range of motion 
showed flexion between 50 and 60 degrees, extension to 10 
degrees, and lateral flexion within normal limits.  

The veteran underwent a second VA examination in May 2004.  
He stated that his low back pain had gradually increased with 
age following his in-service motor vehicle accident.  
Lifting, bending over, and sitting for extended periods of 
time all agitated his low back pain.  Review of the veteran's 
X-rays showed that they were normal.  Range of motion 
measurements showed flexion to 80 degrees.  Extension was 
normal on the right and slightly weak on the left.  External 
rotation was to 20 degrees on the right and 10 degrees on the 
left with increased spasm and spastic pain.  The diagnosis 
was chronic low back pain and muscle spasm of the lumbosacral 
spine.  The examiner noted that turning quickly would cause 
increased pain to the veteran's low back and he would have 
difficulty walking long distances and navigating uneven 
surfaces due to pain his back.  

In December 2006, the veteran was afforded his most recent VA 
examination to determine the severity of his low back 
disability.  He reported experiencing low back pain with 
radiation up the back.  His pain was aggravated with bending 
over and lifting up to five to ten pound objects.  Flare-ups 
occurred depending on his physical movements.  The veteran 
stated that he worked as a telephone installer and that he 
had to carry boxes and bend his back.  Upon physical 
examination, the veteran was noted to have an antalgic gait 
and could not walk on his toes and heels.  On inspection, he 
had lumbar lordosis and no muscle spasm or tenderness noted 
on palpation.  Range of motion showed forward flexion to 70 
degrees active and 80 degrees passive with pain at the 
endpoint.  Extension was to 30 degrees without pain, left 
lateral flexion was to 30 degrees without pain, right lateral 
flexion was to 30 degrees without pain.  Left and right 
lateral rotation were both to 30 degrees without pain.  There 
was no muscle atrophy.  Repetitive range of motion did not 
change the results of range of motion testing.  There was no 
objective evidence of pain, spasm, or weakness.  Sensation 
was intact to pain, light touch, vibration, and position to 
his both lower extremities.  X-rays of the lumbar spine 
showed well-maintained vertebral body height and disc spaces.  
No degenerative changes were appreciated.  The diagnosis was 
lumbar disc disease.  The examiner concluded that the DeLuca 
provision could not be clearly delineated.  During a flare-
up, the veteran could experience further limitation of motion 
and amount of pain, but the examiner was unable to estimate 
the additional loss.  He reiterated that there was no 
objective evidence of weakness, incoordination, fatigue, or 
lack of endurance.

Analysis

As a preliminary matter, the Board notes that while the 
veteran was diagnosed with degenerative disc disease of the 
spine at his September 2003 and December 2006 VA 
examinations, X-rays from December 2006 showed well-
maintained vertebral body height and disc spaces.  In 
addition, the veteran has not alleged and the record does not 
show that he has experienced any incapacitating episodes 
requiring bedrest prescribed by a physician.  Therefore, he 
is not entitled to an increased rating under Diagnostic Code 
5293 (2003) or 5243 (2007) for intervertebral disc syndrome.  
In addition, while separate evaluations are warranted for 
neurological disabilities associated with spinal 
disabilities, the record contains no objective medical 
evidence of radiculopathy from the veteran's low back 
disability.  Therefore the criteria for evaluating 
intervertebral neuropathy are not applicable to this claim.  

The veteran was assigned service connection and a 20 percent 
disability rating effective March 11, 2003.  Therefore, both 
the current and former criteria for rating disabilities of 
the spine are applicable to his claim for an increased 
rating.  
With respect to the current general formula for rating 
diseases and injuries of the spine, it is clear from the 
medical evidence of record that while the veteran has 
manifested limitation of motion, he retains some useful 
motion of his lumbar spine and therefore his disability does 
not most nearly approximate favorable ankylosis of the entire 
thoracolumbar spine as required for a 40 percent disability 
evaluation.  The Board notes the veteran's statements that he 
experiences daily flare-ups of pain; however, the December 
2006 VA examiner noted that there was no objective evidence 
of weakness, incoordination, fatigue, or lack of endurance, 
nor was there additional loss of motion  upon repetitive 
testing.  As noted above, X-rays from the December 2006 
examination showed well-maintained vertebral body height and 
disc spaces and no degenerative changes.  

Therefore, even when all pertinent disability factors are 
considered, it is clear that the veteran's low back 
disability does not most nearly approximate favorable 
ankylosis of the entire thoracolumbar spine.  Accordingly, a 
disability rating in excess of 20 percent based on the 
current criteria for rating the spine is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2007).  

With respect to the criteria for rating the spine in effect 
prior to September 26, 2003, in the Board's opinion, the 
medical evidence of record establishes that the low back 
disability is productive of limitation of motion that more 
nearly approximates moderate than severe.  In this regard, 
the Board notes that the veteran's most limited movement of 
the spine was noted at his December 2006 VA examination when 
flexion was to 70 degrees and the total combined range of 
motion of the spine was to 220 degrees.   For VA purposes, 
normal range of motion of the thoracolumbar spine is flexion 
to 90 degrees and a combined range of motion to 240 degrees.  
38 C.F.R. § 4.71, Plate V (2007).  Therefore, the Board finds 
that the veteran's low back disability has not manifested 
limitation of motion that most nearly approximates severe.  
In addition, there has been no evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Therefore, for the period of this claim prior 
to September 26, 2003, the disability does not warrant more 
than a 20 percent evaluation under Diagnostic Code 5292 or 
5295.  See 38 C.F.R. § 4.71a, 5292, 5295 (2003).

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent, but 
has found none.  The Board has also considered the doctrine 
of reasonable doubt but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it. Colayong v. West 12 Vet. App. 
524, 536 (1999).  

While the veteran has reported in the past that his left 
ankle and low back pain prohibits him from working, the Board 
notes that the record establishes that he is currently 
employed as a telephone installer.  There is no indication in 
the records that the average industrial impairment from the 
veteran's service-connected left ankle and low back 
disabilities would be in excess of that contemplated by the 
currently assigned disability evaluations.  In addition, 
aside from the veteran's August 2005 ankle surgery, there is 
no evidence that he has been hospitalized for his 
disabilities.  In the absence of evidence of exceptional 
factors, there is no need to remand this matter for 
consideration of an extraschedular rating.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to a higher initial rating for a left ankle 
disability, rated as 20 percent disabling for the period 
prior to August 26, 2005, 100 percent disabling from August 
26, 2005 to October 1, 2005, and 20 percent disabling 
thereafter, is denied.  




Entitlement to an initial rating in excess of 20 percent for 
a low back disability is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge
  Board of Veterans' Appeals


 Department of Veterans Affairs


